10 So.3d 1206 (2009)
Christopher ISAACS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1217.
District Court of Appeal of Florida, Fourth District.
June 24, 2009.
Andrean Eaton of Eaton & Associates, LLC, Pembroke Pines, for appellant.
No appearance required for appellee.
PER CURIAM.
Christopher Isaacs appeals a trial court order summarily denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, without prejudice to his right to file an amended motion within thirty days.
Isaacs's motion was denied for the reason that Isaacs had failed to allege or show that the sole reason he was subject to deportation was his plea in this case. He was challenging the plea on the grounds that the trial court failed to inform him that if he were not a U.S. citizen, the plea may subject him to deportation. See Fla. R. Crim. P. 3.172(c).
The order in this case, dismissing the motion with leave to amend, is not a final, appealable order. Rather than dismissing this appeal as premature, and having confirmed that Isaacs has not filed an amended motion, we align with the Second District in Christner v. State, 984 So.2d 561 (Fla. 2d DCA 2008), and remand with directions to the trial court to enter a final *1207 order disposing of the motion, so as to cure the jurisdictional defect.
Remanded with directions.
GROSS, C.J., STEVENSON and DAMOORGIAN, JJ., concur.